  Case 19-34574-KRH             Doc 948        Filed 07/20/21 Entered 07/20/21 19:09:47                    Desc Main
                                              Document     Page 1 of 8




                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF VIRGINIA
                                          Richmond Division

    In re:                                                                 Case No. 19-34574-KRH
                                       1
              LeClairRyan, PLLC,

              Debtor                                                       Chapter 7


                             PROPOSED AGENDA FOR HEARING ON
                    JULY 22, 2021, AT 1:00 P.M. (PREVAILING EASTERN TIME)

             Set forth below are the matters scheduled to be heard before the Honorable Kevin R.

    Huennekens, United States Bankruptcy Judge, in Room 5000, United States Courthouse, 701 East

    Broad Street, Richmond, Virginia 23219, on July 22, 2021, beginning at 1:00 p.m. via Zoom:

    Zoom registration link:
    https://www.zoomgov.com/meeting/register/vJIsf-2oqjMrH8c1XuMy81plCxDtOdX0B4g

    Listen-only conference line:
           Dial: 1-866-590-5055
           Access Code: 4377075
           Security Code: 72221

    I.       MATTERS OF THE TRUSTEE AND/OR THE ESTATE

         1. Motion to Approve Compromise under FRBP 9019 filed by Paula S. Beran of Tavenner &
            Beran, PLC on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 941]

             Related documents:

                 a. Notice of Motion and Notice of Hearing (Re: related document(s)941 Motion to
                    Approve filed by Lynn L. Tavenner) filed by Paula S. Beran of Tavenner & Beran,

    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH          Doc 948    Filed 07/20/21 Entered 07/20/21 19:09:47           Desc Main
                                     Document     Page 2 of 8




                  PLC on behalf of Lynn L. Tavenner. Hearing scheduled for 7/22/2021 at 01:00 PM
                  at Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
                  (Beran, Paula) [ECF No. 942]


           Response Deadline:     July 15, 2021


           Responses Filed:       None


           Status:                The Trustee will request that the Court approve the Motion.

       2. Motion to Authorize Disclosure of Certain Settlement Materials filed by Erika L. Morabito
          of Quinn Emanuel on behalf of Lynn L. Tavenner. (Morabito, Erika) [ECF No. 944] and
          Adversary Proceeding No. 20-03142 (ULX Partners, LLC, UnitedLex Corporation) [ECF
          No. 55]

          Related documents:

              a. Notice of Motion (Re: related document(s)944 Motion to Authorize filed by Lynn
                 L. Tavenner) filed by Erika L. Morabito of Quinn Emanuel on behalf of Lynn L.
                 Tavenner. (Morabito, Erika) [ECF No. 945] [ECF No. 56]


           Response Deadline:     July 19, 2021


           Responses Filed:       None


                                  The Trustee will request that the Court enter an Order granting
           Status:                the Motion as modified pursuant to the Order attached hereto as
                                  Exhibit A.



 II.      Matters of Third Parties

       3. Motion for Relief from Stay Re: Insurance Policy filed by Rebecca L. Saitta of Wiley Rein
          LLP on behalf of Columbia Casualty Company. (Attachments: # 1 Exhibit(s) A
          # 2 Proposed Order) (Saitta, Rebecca) [ECF No. 857]

          Related documents:




                                                  2
Case 19-34574-KRH          Doc 948    Filed 07/20/21 Entered 07/20/21 19:09:47              Desc Main
                                     Document     Page 3 of 8




               a. Notice of Motion and Notice of Hearing (Re: related document(s)857 Motion for
                  Relief from Stay filed by Columbia Casualty Company) filed by Rebecca L. Saitta
                  of Wiley Rein LLP on behalf of Columbia Casualty Company. Hearing scheduled
                  for 6/24/2021 at 11:00 AM at Judge Huennekens' Courtroom, 701 E. Broad St.,
                  Rm. 5000, Richmond, Virginia. (Attachments: # 1 Exhibit(s) A)(Saitta, Rebecca)
                  [ECF No. 859]

               b. Hearing held; final hearing set; Declaration of Lynn Tavenner #924 Admitted.
                  Appearance(s): Paula Beran for Trustee; Rebecca Saitta for Columbia Casualty
                  Company (Re: related document(s)857 Motion for Relief from Stay filed by
                  Columbia Casualty Company) Hearing scheduled for 7/22/2021 at 01:00 PM at
                  Judge Huennekens' Courtroom, 701 E. Broad St., Rm. 5000, Richmond, Virginia.
                  (Gary, Lisa) [ECF No. 927]


            Response Deadline:    June 17, 2021

                                  Objection to - TRUSTEES ANSWER AND LIMITED OBJECTION TO
                                  THE MOTION FOR RELIEF FROM THE AUTOMATIC STAY (Re:
            Responses Filed:      related document(s)857 Motion for Relief from Stay filed by Columbia
                                  Casualty Company) filed by Paula S. Beran of Tavenner & Beran, PLC
                                  on behalf of Lynn L. Tavenner. (Beran, Paula) [ECF No. 921]

                                  The Trustee objects to the relief requested in the Motion and
            Status:
                                  therefore requests that the Motion be denied.

 III.      REPORTS

        4. Case Status and Report pursuant to Local Rule 2015-(a)-(1)(A)

                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: July 20, 2021                   By: /s/ Paula S. Beran
  Richmond, Virginia                     Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                  Counsel for Lynn L. Tavenner, Chapter 7 Trustee



                                                   3
Case 19-34574-KRH        Doc 948     Filed 07/20/21 Entered 07/20/21 19:09:47             Desc Main
                                    Document     Page 4 of 8




                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court and applicable orders, I certify that on this 20th
 day of July 2021, a true copy of the foregoing Agenda was sent electronically to all parties
 receiving ECF notices in this Case.

                                               /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  4
Case 19-34574-KRH               Doc 948      Filed 07/20/21 Entered 07/20/21 19:09:47                      Desc Main
                                            Document     Page 5 of 8



                                                                                                          EXHIBIT A
                                 IN THE UNITED STATES BANKRUPTCY
                                COURTFOR THE EASTERN DISTRICT OF
                                              VIRGINIA
                                          (Richmond Division)




 In re:
                                                                     Chapter 7
 LeClairRyan PLLC,
                                                                     Case No. 19-34574 (KRH)
              Debtor.
 ________________________________

 Lynn L. Tavenner, as Chapter 7 Trustee,

                      Plaintiff,

 v.                                                                  Adv. Proc. No. 20-03142 (KRH)

 ULX Partners, LLC and UnitedLex
 Corporation,

                      Defendants.


             [PROPOSED] ORDER GRANTING MOTION TO ALLOW DISCLOSURE
              OFSETTLEMENT MATERIALS AND TO ESTABLISH PROCEDURES
                        FOR THE PRESERVATION OF PRIVILEGE

               Upon consideration of the motion (the “Motion”), 1 filed by Lynn L. Tavenner, Chapter

      7 trustee (the “Trustee”) of the above-captioned debtor, for entry of an order (i) authorizing

      disclosure of certain settlement materials to ULX Partners, LLC and UnitedLex Corporation

      (collectively, “Defendants”) and (ii) establishing procedures to preserve the Trustee’s

      privilege in relation to third-party subpoenas issued by Defendants; and the Court having

      jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§



 1
     Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion
Case 19-34574-KRH         Doc 948    Filed 07/20/21 Entered 07/20/21 19:09:47              Desc Main
                                    Document     Page 6 of 8



   157 and 1334; and the Court having determined that due and proper notice of the Motion has

   been given and that no other or further notice need be given; and the Court having reviewed

   and considered the Motion and the responses and objections thereto, if any; and it appearing

   that good cause exists for granting the Motion, it is hereby: ADJUDGED, ORDERED, AND

   DECREED as follows:

        1.      The Motion is hereby GRANTED.

        2.      The Trustee is authorized to produce to Defendants (i) communications with

 third parties (including former employees of the Debtor and/or their counsel), including

 without limitation, settlement communications; and (ii) settlement agreements, and/or any

 other agreements, that the Trustee has entered with any third party and/or their counsel. (All

 materials, agreements, documents, and communications referenced in this paragraph shall be

 collectively referred to as the “Third Party Materials”). The Trustee will produce the Third

 Party Materials to the Defendants to the extent and subject to the parties agreeing to a

 reasonable search protocol or as may be further ordered by this Court.

        3.      Pursuant to the terms of the Protective Order governing discovery in this

 matter, the Trustee may, if appropriate per the terms of the Protective Order, designate any

 such Third Party Materials as “Confidential”.

        4.      The production of privileged material to Defendants by a former employee of

 the Debtor shall not constitute a waiver of the Debtor’s privilege without further Order of this

 Court, with both the Trustee and the Defendants reserving all rights and arguments with

 respect to such issue.

        5.      In the event the Trustee believes, in good faith, that documents sought by

 Defendants from any third party through a subpoena may include privileged materials, then




                                                  2
Case 19-34574-KRH         Doc 948    Filed 07/20/21 Entered 07/20/21 19:09:47              Desc Main
                                    Document     Page 7 of 8



 pursuant to the deadline set forth in Federal Rule of Civil Procedure 45, as such deadline may

 be extended by agreement of the parties without further Order of this Court, the Trustee shall

 serve upon the subpoena recipient and counsel for the Defendants a letter setting forth specific

 objections, if any, as to privilege (the “Privilege Objection Letter”) with respect to the

 category or categories of documents at issue. The Privilege Objection Letter shall further

 expressly state and inform the subpoena recipient that such recipient may nevertheless

 produce the objectionable materials to counsel for the Defendants.

        6.      If the Trustee timely serves a Privilege Objection Letter upon counsel for the

 Defendants, then the Defendants, without substantive and/or material review, shall provide

 the Trustee with a copy of any documents they receive in response to the subpoena at issue to

 allow the Trustee to conduct a review for privilege (the “Production Copy”).

        7.      Upon receipt from Defendants, the Trustee shall promptly review any third-

 party production for privilege and provide Defendants with (i) a privilege log; and (ii)

 replacement images for any documents that should be withheld or redacted. If the Trustee

 does not provide the above-referenced privilege log and replacement images to the Defendants

 within 7 calendar days after Defendants produce the Production Copy to the Trustee’s counsel,

 or some other amount of time as agreed to by the parties without further Order of this Court,

 then the materials at issue may be maintained and reviewed by the Defendants. Further,

 Defendants’ counsel shall destroy any materials from third-parties identified by the Trustee

 on the above-referenced privilege log.

        8.      Defendants are deemed to have reserved all rights to object to any designation

 of privilege by the Trustee. In addition, nothing herein shall be treated as a waiver by the

 Trustee of privilege or other protection from disclosure, and the Trustee is deemed to have




                                                  3
Case 19-34574-KRH            Doc 948    Filed 07/20/21 Entered 07/20/21 19:09:47             Desc Main
                                       Document     Page 8 of 8



 reserved all rights to assert a claim of privilege or other protection from disclosure in relation

 to any third-party document, regardless of whether she serves a Privilege Objection Letter.

         9.      This Order is without prejudice to the rights of any party, including the right

 to challenge the relevance, admissibility, or privilege of any document, or the right to assert

 that a party has waived any such right or objection. Nothing herein shall be construed to

 revive any rights that a party may have already waived.

         10.     The Court retains jurisdiction to interpret, implement, and enforce the

 provisions of this Order.

         11.     This Order shall be effective and enforceable immediately upon entry.




                                                       ____________________________________
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                   4
